
	
		II
		Calendar No. 302
		111th CONGRESS
		2d Session
		H. R. 1694
		[Report No. 111–152]
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 22, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			March 2, 2010
			Reported by Mr.
			 Bingaman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		AN ACT
		To authorize the acquisition and protection
		  of nationally significant battlefields and associated sites of the
		  Revolutionary War and the War of 1812 under the American Battlefield Protection
		  Program.
	
	
		1.Revolutionary War and War of
			 1812 American battlefield protectionSection 7301(c) of the Omnibus Public Land
			 Management Act of 2009 (Public Law 111–11) is amended as
			 follows:
			(1)In paragraph
			 (1)(A), by inserting after means the following:
			 collectively, both the document entitled Report to Congress on
			 the Historic Preservation of Revolutionary War and War of 1812 Sites in the
			 United States, prepared by the National Park Service, and dated
			 September 2007, and.
			(1)In paragraph (1)—
				(A)by striking subparagraph
			 (A) and inserting the following:
					
						(A)Battlefield
				reportThe term “battlefield report” means, collectively—
							(i)the report entitled
				‘Report on the Nation’s Civil War Battlefields’, prepared by the Civil War
				Sites Advisory Commission, and dated July 1993; and
							(ii)the report entitled
				‘Report to Congress on the Historic Preservation of Revolutionary War and War
				of 1812 Sites in the United States’, prepared by the National Park Service, and
				dated September 2007.
							;
				and
				(B)in subpagraph (C)(ii), by
			 striking Battlefield Report and inserting battlefield
			 report.
				(2)In paragraph (2),
			 by inserting eligible sites or after “acquiring”.
			(3)In paragraph (3), by inserting an
			 eligible site or after “acquire”.
			(4)In paragraph (4), by inserting an
			 eligible site or after “acquiring”.
			(5)In paragraph (5),
			 by striking “An” and inserting “An eligible site or an”.
			(6)By redesignating
			 paragraph (6) as paragraph (8).
			(7)By inserting after
			 paragraph (5) the following new paragraphs:
				
					(6)Willing
				SellersAcquisition of land
				or interests in land under this subsection shall be from willing sellers
				only.
					(7)ReportNot later than 5 years after the date of
				the enactment of this subsection, the Secretary shall submit to Congress a
				report on the activities carried out under this subsection, including a
				description of—
						(A)preservation
				activities carried out at the battlefields and associated sites identified in
				the battlefield report during the period between publication of the battlefield
				report and the report required under this paragraph;
						(B)changes in the
				condition of the battlefields and associated sites during that period;
				and
						(C)any other relevant
				developments relating to the battlefields and associated sites during that
				period.
						.
			(8)By striking paragraph (8)
			 (as redesignated by paragraph (6)) and inserting the following:
				
					(8)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary to provide grants under this subsection for each of fiscal years 2009
				through 2019—
						(A)$10,000,000 for the
				protection of Civil War battlefields; and
						(B)$10,000,000 for the
				protection of Revolutionary War and War of 1812
				battlefields.
						.
			
	
		March 2, 2010
		Reported with amendments
	
